           Case 3:19-cv-00830-REP Document 8 Filed 01/28/20 Page 1 of 1 PageID# 157


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
ARTURO ESPARZA MACIAS, et al.,                                                                           CIVIL ACTION NO.: 3:19-CV
                                                                                                         -00830


                                               VS
                                                                                             Plaintiff

MONTERREY CONCRETE, LLC and JOSE DE LA ROSA,


                                                                                          Defendant



                                                    AFFIDAVIT OF SERVICE

State of Virginia }
County of Chesterfield } ss.:

The undersigned, being duly sworn, deposes and says;

Deponent is not a party herein, is over 18 years of age and resides in the State of Virginia,

That on 01/0212020 at 4:15 PM at 5309 Lucas Road, Henrico, VA 23228

deponent served a(n) Summons and Complaint with Civil Cover Sheet

on Jose De La Rosa

by delivering a true copy of each to said defendant personally;

deponent knew the person so served to be the person described as said defendant therein

Description of Person Served.
Gender: Male
Skin: Hispanic
Hair: Black/Gray
Age: 36 - 50 Yrs.
Height: 5' 4" - 5' 8"
Weight:161-200 Lbs.
Other: Beard




 Sworn to befor me this
220.day      nu , 292
                                                                                                             WI, /eta-
                                                                                                                Karen Rice
             NOTARY PUBLIC



        Kenneth V. Condrey
       Notary Public - Virgina Serving By Irving, Inc. 1 233 Broadway, Suite 2201 1 New York, NY 10279
       Registration # 347158        New York City Dept. of Consumer Affairs License No. 0761160
  My Commission Expires 06/30/2020
